          Case 2:20-cv-00127-WB Document 30 Filed 05/26/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PRIYA E. MAMMEN, M.D.,                                     CIVIL ACTION
              Plaintiff,

              v.

THOMAS JEFFERSON UNIVERSITY,                               NO. 20-127
SIDNEY KIMMEL MEDICAL COLLEGE,
JEFFERSON UNIVERSITY PHYSICIANS
AND THOMAS JEFFERSON
UNIVERSITY HOSPITALS, INC.,
               Defendants.

                                          ORDER

       AND NOW, this 26th day of May, 2020, upon consideration of Defendants’ Motion to

Dismiss and briefing in support thereof (ECF Nos. 18 & 25) and Plaintiff’s response thereto

(ECF Nos. 24 & 28), IT IS HEREBY ORDERED as follows:

   1. Defendants’ Motion to Dismiss claims premised on a hostile work environment theory is

       GRANTED.

   2. In all other respects, Defendants’ Motion to Dismiss is DENIED.


                                                   BY THE COURT:


                                                   /s/Wendy Beetlestone, J.

                                                   _______________________________
                                                   WENDY BEETLESTONE, J.
